Exhibit 10.3
 
AMENDED CONSULTING AGREEMENT


TEXHOMA ENERGY, INC.


CONSULTING AGREEMENT, dated as of __________, 2008, to be effective as of July
1, 2008 (this “Agreement”), by and between TEXHOMA ENERGY, INC., a corporation
organized and existing under the laws of the State of Nevada (the “Company”),
and Sure Engineering LLC (“Sure”) and IBRAHIM NAFI ONAT, a principal of Sure
(the “Consultant”) (collectively sometimes referred to as the “Parties” and
individually sometimes referred to as a “Party” or “Each Party”).  Unless
otherwise indicated, all references to Sections are to Sections in this
Agreement. This Agreement is effective as of the “Effective Date” set forth in
Section 14 below.


W I T N E S S E T H :


WHEREAS, the Company desires to obtain the services of Consultant and Consultant
desires to be employed by the Company upon the terms and conditions hereinafter
set forth;


NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, the Company and the Consultant
hereto agree as follows:


1.1.           Consulting Services.  The Company hereby retains the Consultant
as a Director of the Company, and as Vice President of Operations
(“Employment”), to provide, and the Consultant hereby agrees to provide,
financial, petroleum engineering, management and general business advisory
services to the Board of Directors (the “Services”) as the Board of Directors
may reasonably deem to be necessary and beneficial to its efficient and
effective operation of its business operations in general.  Such Services shall
be rendered on a non-exclusive basis.


1.1.           Consulting Period.  (a) The period during which the Consultant
shall render the Services shall commence on July 1, 2008 (the “Effective Date”)
and shall continue for on a month to month basis thereafter for a period of up
to one (1) year (the “Term”), unless terminated prior to such one (1) year
anniversary by either party with written notice (“Notice of Termination”) to the
non-terminating party received at least ten (10) days prior to the end of any
month (the “Termination Time Period”) of the Term of this Agreement.  Any Notice
of Termination received within the Termination Time Period set forth above shall
be effective to terminate this Agreement as of the last day of the month during
which such Notice of Termination is received by the non-terminating party.


2. Scope of Employment.


(a) During the Employment, Consultant will serve as a Director of the
Company.  In that connection, Consultant will (i) devote his time, attention,
and energies to the business of the Company and will diligently and to the best
of his ability perform all duties incident to his employment hereunder; (ii) use
his best efforts to promote the interests and goodwill of the Company; and (iii)
perform such other duties commensurate with his office as the Board of Directors
of the Company may from time-to-time assign to him;


(b) Section 2(a) shall not be construed as preventing Consultant from (i)
serving on corporate, civic or charitable boards or committees, or (ii) from
giving Consultant the ability to consult with and assist other companies and
individuals so as not to be adverse or compete with the Company (unless the
Board of Directors is aware such competition or potential competition with the
Company); and



--------------------------------------------------------------------------------


 
(c) In connection with Consultant’s Employment with the Company, Consultant
shall travel for and on behalf of Company to such locations in North America
which the Company believes it is in the best interest for such Consultant to
travel to (the “Travel”), subject to Consultants availability to travel to such
location.  Consultant shall be reimbursed by the Company for any reasonable
business expenses and traveling costs associated with any such
Travel.  Consultant shall only be required to Travel (i.e., be away from his
office) for a maximum of twenty-one (21) days (“Travel Days”) for each year that
Consultant is employed by the Company pursuant to this Agreement (“Maximum
Travel Days”).  Travel Days shall be defined as days in which Consultant is
unable to work at least eight (8) hours in his office from the hours of 8:00
A.M. to 6:00 P.M. Central Standard Time due to such Travel.  In the event that
Consultant shall use up such Maximum Travel Days prior to the end of any twelve
(12) month period covered by this Agreement, Consultant agrees that he will use
his best efforts to continue to be available for Travel as may be required by
the Company (“Additional Travel”); provided that such Consultant is reimbursed
at a reasonable rate (in addition to the compensation provided to Consultant
under Section 3(a) below) for such time and expense which Consultant is required
to spend in connection with such Additional Travel.


3. Compensation and Benefits During Agreement. During the Agreement, the Company
shall provide compensation to Consultant as follows.


(a) Company shall pay Sure compensation of $2,500 per month in consideration for
the services performed by Consultant.


(b)  Sure shall earn 10,000,000 restricted shares of the Company’s common stock
concurrent with Consultant’s entry into this Agreement in consideration for
agreeing to perform the Services and to be bound by the terms and conditions of
this Agreement, (the “Common Stock”).  The Common Stock shall be issued to the
Consultant at such time as the Company chooses and not later than when it is
able to obtain shareholder approval and affect an increase in its total number
of authorized but unissued shares of common stock.


(c) The Company shall reimburse Consultant for business expenses incurred by
Consultant in connection with the Employment in accordance with the Company’s
then-current policies, including any reimbursement for reasonable Travel
expenses as provided in Section 2(c) above).


(d) Consultant will be eligible to participate in any incentive program or
discretionary bonus program of the Company which may be implemented in the
future by the Board of Directors.


(e)  Consultant will be eligible to participate in any stock option plan of the
Company which may be approved in the future by the Board of Directors.


4. Confidential Information.


(a) Consultant acknowledges that the law provides the Company with protection
for its trade secrets and confidential information.  Consultant will not
disclose, directly or indirectly, any of the Company’s confidential business
information or confidential technical information to anyone without
authorization from the Company’s management.  Consultant will not use any of the
Company’s confidential business information or confidential technical
information in any way, either during or after the Employment with the Company,
except as required in the course of the Employment.
 
-2-

--------------------------------------------------------------------------------


 
(b) Consultant will strictly adhere to any obligations that may be owed to
former employers insofar as Consultant’s use or disclosure of their confidential
information is concerned.


(c)  Information will not be deemed part of the confidential information
restricted by this Section 4 if Consultant can show that:   (i) the information
was in Consultant’s possession or within Consultant’s knowledge before the
Company disclosed it to Consultant; (ii) the information was or became generally
known to those who could take economic advantage of it;  (iii) Consultant
obtained the information from a party having the right to disclose it to
Consultant without violation of any obligation to the Company, or (iv)
Consultant is required to disclose the information pursuant to legal process
(e.g., a subpoena), provided that Consultant notifies the Company immediately
upon receiving or becoming aware of the legal process in question. No
combination of information will be deemed to be within any of the four
exceptions in the previous sentence, however, whether or not the component parts
of the combination are within one or more exceptions, unless the combination
itself and its economic value and principles of operation are themselves within
such an exception or exceptions.


(d) All originals and all copies of any drawings, blueprints, manuals, reports,
computer programs or data, notebooks, notes, photographs, and all other
recorded, written, or printed matter relating to research, manufacturing
operations, or business of the Company made or received by Consultant during the
Employment are the property of the Company.  Upon Termination of the Employment,
whether or not for Cause, Consultant will immediately deliver to the Company all
property of the Company which may still be in Consultant’s
possession.  Consultant will not remove or assist in removing such property from
the Company’s premises under any circumstances, either during the Employment or
after Termination thereof, except as authorized by the Company’s management.


(e) For a period of One (1) year after the date of Termination of the
Employment, Consultant will not, either directly or indirectly, hire or employ
or offer or participate in offering employment to any person who at the time of
such Termination or at any time during such one year period following the time
of such Termination was an employee of the Company without the prior written
consent of the Company.


5.  Ownership of Intellectual Property.


(a) The Company will be the sole owner of any and all of Consultant’s Inventions
that are related to the Company’s business, as defined in more detail below.


(b) For purposes of this Agreement, “Inventions” means all inventions,
discoveries, and improvements (including, without limitation, any information
relating to any techniques, processes, formulas, developments or experimental
work, work in progress, or business trade secrets), along with any and all other
work product relating thereto.


(c) An Invention is “related to the Company’s business” (“Company-Related
Invention”) if it is made, conceived, or reduced to practice by Consultant (in
whole or in part, either alone or jointly with others, whether or not during
regular working hours), whether or not potentially patentable or copyrightable
in the U.S. or elsewhere, and it either: (i) involves equipment, supplies,
facilities, or trade secret information of the Company; (ii) involves the time
for which Consultant was or is to be compensated by the Company; (iii) relates
to the business of the Company or to its actual or demonstrably anticipated
research and development; or (iv) results, in whole or in part, from work
performed by Consultant for the Company.


(d) Consultant will promptly disclose to the Company, or its nominee(s), without
additional compensation, all Company-Related Inventions.


-3-

--------------------------------------------------------------------------------


 
(e) Consultant will assist the Company, at the Company’s expense, in protecting
any intellectual property rights that may be available anywhere in the world for
such Company-Related Inventions, including signing U.S. or foreign patent
applications, oaths or declarations relating to such patent applications, and
similar documents.


(f) To the extent that any Company-Related Invention is eligible under
applicable law to be deemed a “work made for hire,” or otherwise to be owned
automatically by the Company, it will be deemed as such, without additional
compensation to Consultant.   In some jurisdictions, Consultant may have a
right, title, or interest (“Right,” including without limitation all right,
title, and interest arising under patent law, copyright law, trade-secret law,
or otherwise, anywhere in the world, including the right to sue for present or
past infringement) in certain Company-Related Inventions that cannot be
automatically owned by the Company.  In that case, if applicable law permits
Consultant to assign Consultant’s Right(s) in future Company-Related Inventions
at this time, then Consultant hereby assigns any and all such Right(s) to the
Company, without additional compensation to Consultant; if not, then Consultant
agrees to assign any and all such Right(s) in any such future Company-Related
Inventions to the Company or its nominee(s) upon request, without additional
compensation to Consultant.


6.  Non-competition.  As a condition to, and in consideration of, the Company’s
entering into this Agreement, and giving Consultant access to certain
confidential and proprietary information, which Consultant recognizes is
valuable to the Company and, therefore, its protection and maintenance
constitutes a legitimate interest to be protected by the provisions of this
Section 6 as applied to Consultant and other employees similarly situated to
Consultant, and for ten dollars ($10) and other good and valuable consideration,
the receipt and sufficiency of which Consultant hereby acknowledges, Consultant
acknowledges and hereby agrees as follows:


(a) that Consultant is and will be engaged in the business of the Company;


(b) that Consultant has occupied a position of trust and confidence with the
Company prior to the Effective Date, and that during such period and the period
of Consultant’s Employment under this Agreement, Consultant has, and will,
become familiar with the Company’s trade secrets and with other proprietary and
confidential information concerning the Company;


(c) that the obligations of this Agreement are directly related to the
Employment and are necessary to protect the Company’s legitimate business
interests; and that the Company’s need for the covenants set forth in this
Agreement is based on the following:  (i) the substantial time, money and effort
expended and to be expended by the Company in developing technical designs, ,
oil and gas surveys and production estimations, marketing plans and similar
confidential information; (ii) the fact that Consultant will be personally
entrusted with the Company’s confidential and proprietary information; (iii) the
fact that, after having access to the Company’s technology and other
confidential information, Consultant could become a competitor of the Company;
and (iv) the highly competitive nature of the Company’s industry, including the
premium that competitors of the Company place on acquiring proprietary and
competitive information; and


(d) The Consultant hereby agrees that it and its employees shall preserve the
confidentiality of and shall not disclose to any person, firm, corporation,
association, or entity any information relating to the business of the Company
acquired by the Consultant and its employees during the term of this Agreement
to the extent that such information is secret and unpublished and is not
commonly known in the industry in which the Company is engaged other than as
required to disclose by law or legal process as described in greater detail
under Section 4, above.


-4-

--------------------------------------------------------------------------------


 
7. Legal Fees and Expenses.  In the event of a lawsuit, arbitration, or other
dispute-resolution proceeding between the Company and Consultant arising out of
or relating to this Agreement, the prevailing party, in the proceeding as a
whole and/or in any interim or ancillary proceedings (e.g., opposed motions,
including without limitation motions for preliminary or temporary injunctive
relief) will be entitled to recover its reasonable attorneys’ fees and expenses
unless the court or other forum determines that such a recovery would not serve
the interests of justice.


8.  Successors.


(a) This Agreement shall inure to the benefit of and be binding upon (i) the
Company and its successors and assigns; (ii) Consultant and Consultant’s heirs
and legal representatives, except that Consultant’s duties and responsibilities
under this Agreement are of a personal nature and will not be assignable or
delegable in whole or in part; and (iii) Consultant Parties as provided in
Section 10.


(b) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, Acquisition or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, "the Company" shall mean the Company
as hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.


9.  Arbitration.


(a) Except as set forth in paragraph (b) of this Section 9 or to the extent
prohibited by applicable law, any dispute, controversy or claim arising out of
or relating to this Agreement will be submitted to binding arbitration before a
single arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association in effect on the
date of the demand for arbitration.  The arbitration shall take place before a
single arbitrator, who will preferably but not necessarily be a lawyer.  Unless
otherwise agreed by the parties, the arbitration shall take place in the city in
which the Company’s principal office space is located at the time of the dispute
or was located at the time of Termination of the Employment (if
applicable).  The arbitrator is hereby directed to take all reasonable measures
not inconsistent with the interests of justice to expedite, and minimize the
cost of, the arbitration proceedings.


(b) To protect inventions, trade secrets, or other confidential information of
Section 4, and/or to enforce the non-competition provisions of Section 6, the
Company may seek temporary, preliminary, and/or permanent injunctive relief in a
court of competent jurisdiction, in each case, without waiving its right to
arbitration.


(c) At the request of either party, the arbitrator may take any interim measures
s/he deems necessary with respect to the subject matter of the dispute,
including measures for the preservation of confidentiality set forth in this
Agreement.


(d) Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction.


-5-

--------------------------------------------------------------------------------




10.           Indemnification.


(a)  The Company agrees to indemnify and hold harmless Consultant, his nominees
and/or assigns (a reference in this Section 10 to Consultant also includes a
reference to Consultant’s nominees and/or assigns) against any and all losses,
claims, damages, obligations, penalties, judgments, awards, liabilities, costs,
expenses and disbursements (incurred in any and all actions, suits, proceedings
and investigations in respect thereof and any and all legal and other costs,
expenses and disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise), including without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing or
defending any such action, suit, proceeding or investigation that is in any way
related to the Consultant’s employment with the Company (whether or not in
connection with any action in which the Consultant is a party). Such
indemnification does not apply to acts performed by Consultant, which are
criminal in nature or a violation of law. The Company also agrees that
Consultant shall not have any liability (whether direct or indirect, in contract
or tort, or otherwise) to the Company, for, or in connection with, the
engagement of the Consultant under the Agreement, except to the extent that any
such liability resulted primarily and directly from Consultant’s gross
negligence and willful misconduct.


(b)  These indemnification provisions shall be in addition to any liability
which the Company may otherwise have to Consultant or the persons indemnified
below in this sentence and shall extend to the following: the Consultant, his
affiliated entities, partners, employees, legal counsel, agents, and controlling
persons (within the meaning of the federal securities laws), and the officers,
directors, employees, legal counsel, agents, and controlling persons of any of
them (collectively, the  “Consultant Parties”).


(c)  If any action, suit, proceeding or investigation is commenced, as to which
any of the Consultant parties propose indemnification under the Agreement, they
shall notify the Company with reasonable promptness; provided however, that any
failure to so notify the Company shall not relieve the Company from its
obligations hereunder. The Consultant Parties shall have the right to retain
counsel of their own choice (which shall be reasonably acceptable by the
Company) to represent them, and the Company shall pay fees, expenses and
disbursements of such counsel; and such counsel shall, to the extent consistent
with its professional responsibilities, cooperate with the Company and any
counsel designated by the Company. The Company shall be liable for any
settlement of any claim against the Consultant Parties made with the Company’s
written consent, which consent shall not be unreasonably withheld. The Company
shall not, without the prior written consent of the party seeking
indemnification, which shall not be reasonably withheld, settle or compromise
any claim, or permit a default or consent to the entry of any judgment in
respect thereof, unless such settlement, compromise or consent includes, as an
unconditional term thereof, the giving by the claimant to the party seeking
indemnification of an unconditional release from all liability in respect of
such claim.


(d)  The indemnification provided by this Section 10 shall not be deemed
exclusive of, or to preclude, any other rights to which those seeking
indemnification may at any time be entitled under the Company's Articles of
Incorporation, Bylaws, any law, agreement or vote of shareholders or
disinterested Directors, or otherwise, or under any policy or policies of
insurance purchased and maintained by the Company on behalf of Consultant, both
as to action in his Employment and as to action in any other capacity.


(e) Neither Termination nor completion of the Employment shall effect these
indemnification provisions which shall then remain operative and in full force
and effect.


-6-

--------------------------------------------------------------------------------


 
11.           Termination


This Agreement and the consulting relationship created hereby will terminate (i)
upon the disability or death of Consultant under Section 11 (a) or 11(b); (ii)
with cause under Section 11 (c); (iii) for good reason under Section 11 (d);
(iv) or without cause under Section 11(e).


 
(a)
Disability.  Company shall have the right to terminate the employment of
Consultant under this Agreement for disability in the event Consultant suffers
an injury, illness, or incapacity of such character as to substantially disable
him from performing his duties without reasonable accommodation by Consultant
hereunder for a period of more than sixty (60) consecutive days upon Company
giving at least thirty (30) days written notice of termination.



 
(b)
Death. This agreement will terminate on the Death of the Consultant.



 
(c)
With Cause.  Company may terminate this Agreement at any time because of, (i)
the conviction of Consultant of an act or acts constituting a felony involving
moral turpitude, dishonesty or theft or fraud; or (ii) Consultant’s negligence
in the performance of his duties hereunder.



 
(d)
Good Reason.  The Consultant may terminate his employment for “Good Reason” by
giving Company ten (10) days written notice if:



 
(i)
he is assigned, without his express written consent, any duties materially
inconsistent with his positions, duties, responsibilities, or status with
Company as of the date hereof, or a change in his reporting responsibilities or
titles as in effect as of the date hereof;



(ii)           his compensation is reduced; or


 
(iii)
Company does not pay any material amount of compensation due hereunder and then
fails either to pay such amount within the ten (10) day notice period required
for termination hereunder or to contest in good faith such notice.



 
(e)
Without Cause.  Either party may terminate this Agreement without cause as
provided in Section 1.1, above.









12.  Obligations of Company Upon Termination.  In the event of the termination
of Consultant’s employment pursuant to Section 11 (a), (b), (c), (d) or (e),
Consultant will be entitled only to the compensation earned by him hereunder as
of the date of such termination (plus life insurance or disability benefits).


12.  Representations of Consultant and Sure.


(a) Consultant and Sure recognize that the Common Stock has not been registered
under the Securities Act of 1933, as amended (“Act”), nor under the securities
laws of any state and, therefore, cannot be resold unless the resale of the
Common Stock is registered under the Act or unless an exemption from
registration is available.  The Consultant and Sure may not sell the Common
Stock without registering them under the Act and any applicable state securities
laws unless exemptions from such registration requirements are available with
respect to any such sale;


-7-

--------------------------------------------------------------------------------


 
(b) The Consultant and Sure are acquiring the Common Stock for his, her or its
own account for long-term investment and not with a view toward resale,
fractionalization or division, or distribution thereof, and it does not
presently have any reason to anticipate any change in its circumstances,
financial or otherwise, or particular occasion or event which would necessitate
or require the sale or distribution of the Common Stock.  The Consultant and
Sure confirm and represent that they are able (i) to bear the economic risk of
its investment, (ii) to hold the Common Stock for an indefinite period of time,
and (iii) to afford a complete loss of its investment.  The Consultant and Sure
also represent that they have (i) adequate means of providing for their current
needs and possible personal contingencies, and (ii) have no need for liquidity
in this particular investment; and


(c) The Consultant and Sure acknowledge that they are “Accredited Investors” as
defined in Rule 501 of Regulation D of the Act as adopted by the Securities and
Exchange Commission; that the Consultant and Sure are not “U.S. Persons” and the
issuance of the Common Stock and the transactions evidenced by this Agreement is
exemption from registration pursuant to Regulation S of the Act; and/or that the
Consultant and Sure are aware of the business operations and financial condition
of the Company including the risks associated therewith and have access to and
have reviewed similar information regarding the Company as would be included in
a registration statement, and as such; the issuance of the Common Stock is
exempt from registration under the Act.


(d) The Consultant and Sure acknowledge that they have reviewed and are familiar
with the Company’s EDGAR filings on the Securities and Exchange Commission’s
website at www.sec.gov, including the audited financial statements contained in
its Annual Report on Form 10-K, interim unaudited financial statements contained
in its Quarterly Reports on Form 10-Q, and the results of operations,
description of business and risk factors contained therein.


14.  Other Provisions.


(a) All notices and statements with respect to this Agreement must be in
writing.  Notices to the Company shall be delivered to the Chairman of the Board
or the Chief Executive Officer or President of the Company.  Notices to
Consultant may be delivered to Consultant in person, by email or fax, or sent to
Consultant’s then-current mailing address as indicated in the Company’s records.


(b) This Agreement sets forth the entire agreement of the parties concerning the
subjects covered herein; there are no promises, understandings, representations,
or warranties of any kind concerning those subjects except as expressly set
forth in this Agreement.


(c) Any modification of this Agreement must be in writing and signed by all
parties; any attempt to modify this Agreement, orally or in writing, not
executed by all parties will be void.


(d) If any provision of this Agreement, or its application to anyone or under
any circumstances, is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability will not affect any other
provision or application of this Agreement which can be given effect without the
invalid or unenforceable provision or application and will not invalidate or
render unenforceable such provision or application in any other jurisdiction.


(e) This Agreement will be governed and interpreted under the laws of the United
States of America and the laws of the State of Texas as applied to contracts
made and carried out in Texas by residents of Texas.


-8-

--------------------------------------------------------------------------------


 
(f) No failure on the part of any party to enforce any provisions of this
Agreement will act as a waiver of the right to enforce that provision.


(g) Section headings are for convenience only and shall not define or limit the
provisions of this Agreement.


(h) This Agreement may be executed in several counterparts, each of which is an
original.  It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts.  A
copy of this Agreement signed by one party and faxed to another party shall be
deemed to have been executed and delivered by the signing party as though an
original.  A photocopy of this Agreement shall be effective as an original for
all purposes.








[Remainder of page left intentionally blank. Signature page follows.]


-9-

--------------------------------------------------------------------------------


 
14.  Summary of Terms of Employment



 
Effective Date
July 1, 2008
       
Term & Commitment
Month-to-month, full-time for up to one (1) year
       
Office / Position
Director, Vice President of Operations
       
Salary
$2,500 per month and shares of restricted Common Stock as provided in Section 3
above



This Agreement contains provisions requiring binding arbitration of
disputes.  By signing this Agreement, Consultant acknowledges that he  (i) has
read and understood the entire Agreement; (ii) has received a copy of it (iii)
has had the opportunity to ask questions and consult counsel or other advisors
about its terms; and (iv) agrees to be bound by it.


Executed to be effective as of the Effective Date.




TEXHOMA ENERGY, INC.,
CONSULTANT:
            /s/ Dan Vesco /s/ Ibrahim Nafi Onat
DAN VESCO
IBRAHIM NAFI ONAT
Chief Executive Officer
         
Consented and Agreed to by:
         
SURE ENGINEERING, LLC
         
By: /s/ Ibrahim Nafi Onat
     
Its: Manager
     
Printed Name: I. Nafi Onat
 



-10-

--------------------------------------------------------------------------------

